Appeal, insofar as it is taken from that part of the Appellate Division order which affirmed the denial of petitioner’s motion to vacate the judgment and amend the transcript, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that that portion of the Appellate Division order does not finally determine the proceeding within the meaning of the Constitution; appeal otherwise dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.
Judge Levine taking no part.